Citation Nr: 0830199	
Decision Date: 09/05/08    Archive Date: 09/10/08

DOCKET NO.  07-26 963	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona



THE ISSUE

Entitlement to special monthly compensation based on the need 
for regular aid and attendance or by reason of being 
housebound.



ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel




INTRODUCTION

The veteran, who is the appellant, served on active duty 
including from September 1965 to March 1968.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision, dated in August 2006, of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.  

In the substantive appeal, dated in August 2008, the veteran 
raised the claim of clear and unmistakable error in rating 
decision in May 1999 by the RO, denying special monthly 
compensation based on the need for aid and attendance or 
being housebound, which is referred to the RO for appropriate 
action.  And it is not clear if the veteran was challenging 
the denying of special monthly compensation for loss of use 
of the left arm in the rating decision of August 2006, which 
is also referred to the RO to clarify with the veteran. 

In August 2008, the Board advanced the appeal on the Board's 
docket pursuant to 38 C.F.R. § 20.900. 

FINDING OF FACT

The veteran's need for regular aid and attendance is not due 
to service-connected internal derangement of right shoulder, 
torn rotator cuff and degenerative joint disease of the left 
shoulder, and hypertension; the veteran does not have one 
disability that is rated 100 percent disabling.

CONCLUSION OF LAW

The criteria for special monthly compensation based on either 
the need for aid and attendance or by reason of being 
housebound have not been met. 38 U.S.C.A. §§ 1114, 5107(b) 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.350, 3.3.351, 3.352 
(2007).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2008), and implemented in part at 38 
C.F.R. § 3.159 (2007), amended VA's duties to notify and to 
assist a claimant in developing information and evidence 
necessary to substantiate the claim.

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a claim for increase, the VCAA notice requirements are the 
type of evidence needed to substantiate the claims, namely, 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  

Also, if the Diagnostic Code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the VA must provide at least 
general notice of that requirement to the claimant.  Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The RO provided pre-adjudication VCAA notice by letters, 
dated in March 2006 and in June 2006.  The veteran was notify 
to submit evidence of an increase in severity of his service-
connected disabilities and the effect that the worsening had 
on employment and daily life.  The veteran was notified that 
VA would obtain VA records and records of other Federal 
agencies and that he could submit other records not in the 
custody of a Federal agency, such as private medical records, 
or with his authorization VA would obtain any such records on 
his behalf.  The notice included the provisions for the 
effective date of the claim and for the degree of disability 
assignable. 

As for content of the VCAA notice, the documents 
substantially complied with the Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Dingess v. Nicholson, 19 Vet. App. 473 (notice of 
the elements of the claim); and of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (evidence demonstrating a worsening or 
increase in severity of a disability and the effect that 
worsening has on employment and daily life, except general 
notice of the criteria of the Diagnostic Code under which the 
claimant is rated, which consists of a specific measurement 
or test result).

Regarding the VCAA notice requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence) and of Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008) (general notice of the criteria of the 
Diagnostic Code under which the claimant is rated, which 
consists of a specific measurement or test result), at this 
stage of the appeal, when the veteran already has notice of 
the criteria for special monthly compensation as provided in 
the statement of the case, there is no reasonable possibility 
that further notice of the exact same information would aid 
in substantiating the claim.  



For this reason, the deficiency as to VCAA compliance under 
Quartuccio and Vazquez-Flores is harmless error.  Wensch v. 
Principi, 15 Vet. App. 362, 368 (2001) (compliance with the 
VCAA is not required if no reasonable possibility exists that 
any notice or assistance would aid the appellant in 
substantiating the claim). Also, further delay of the case to 
inform the veteran again of the pertinent rating criteria 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the claim.  In May 2007, the veteran was 
afforded a VA examination for aid and attendance examination 
and housebound status.  As there is no indication of the 
existence of additional evidence to substantiate the claim, 
the Board concludes that VA has complied with the duty-to-
assist provisions of the VCAA.


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Special monthly compensation is payable to a veteran by 
reason of need for aid and attendance, or if not in need of 
aid and attendance, by reason of being housebound.

A veteran, who as the result of service-connected disability, 
is permanently bedridden or so helpless as to be in need of 
regular aid and attendance under criteria set forth in 38 
C.F.R. § 3.352(a) shall receive additional monthly 
compensation.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).



Under the provisions of 38 C.F.R. § 3.352(a), the following 
will be considered in determining the need for regular aid 
and attendance due to service connected disability: the 
inability of the veteran to dress or undress himself, or to 
keep himself ordinarily clean and presentable; frequent need 
of adjustment of any special prosthetic or orthopedic 
appliances; inability to feed himself through loss of 
coordination of the upper extremities; inability to attend to 
the wants of nature; or incapacity, physical or mental, that 
requires assistance on a regular basis to protect the 
claimant from hazards or dangers incident to his daily 
environment.  An individual who is bedridden meets the 
criteria for aid and attendance.  The regulation provides 
that being "bedridden" means that the condition which, 
through its essential character, actually requires that the 
claimant remain in bed.

The special monthly compensation at the housebound rate 
provided by 38 U.S.C. 1114(s) is payable where the veteran 
has a single service-connected disability rated as 100 
percent and: (1) Has additional service-connected disability 
or disabilities independently ratable at 60 percent, separate 
and distinct from the 100 percent service-connected 
disability and involving different anatomical segments or 
bodily systems, or (2) Is permanently housebound by reason of 
service-connected disability or disabilities.  38 C.F.R. § 
3.350(i).

Factual Background

The veteran is service connected for the following 
disabilities: internal derangement of the right shoulder, 50 
percent disabling; a torn rotator cuff and degenerative joint 
disease of the left shoulder, 30 percent disabling; and 
hypertension, rated 10 percent disabling.  

In March 2005, the veteran filed a claim for special monthly 
compensation, claiming he had 13 cancerous lymph nodes 
removed from his left arm and that he was unable to take care 
of himself due to chemotherapy and radiation treatment.  

VA record show that in May 2006, following a left mastectomy 
for cancer in 2004, the veteran developed radiation fibrosis 
with contracture of the pectoral muscles and restrictive 
motion of his left shoulder with pain.  

On VA examination in July 2006, flexion of the right and left 
shoulders was from 0 to 30 degrees with pain at 0 degrees.  
Abduction of both shoulders was 0 to 30 degrees with pain 
beginning at 0 degrees.  Rotation of both shoulders was 0 to 
30 degrees with pain beginning at 0 degrees.  X-rays showed 
mild degenerative arthritis of the right shoulder.  The 
examiner indicated that the veteran's left and right shoulder 
conditions mildly to moderately limited his daily activities.  

In a rating decision in August 2006, the RO denied service 
connection claim for cancer.  

In September 2006, the veteran stated his VA examination in 
July 2006 was inadequate and he was unable to use both his 
shoulders due to pain and limited motion.  

On VA examination for aid and attendance or housebound status 
in May 2007, the examiner noted the veteran was wheelchair 
bound due to widespread cancer metastases.  The veteran 
complained of daily pain in his right and left shoulders.  He 
was on morphine for metastatic disease.  Forward flexion and 
abduction of both shoulders were 0 degrees, external and 
internal rotation was 90 degrees, grip was 50 percent normal 
due to generalized weakness.  The examiner noted the veteran 
had a total fixation of the left shoulder which was 
complicated by the metastatic disease of the shoulder joint.  

The examiner indicated the veteran was unable to protect 
himself from daily hazards and was restricted to home and 
bedrest.  The examiner noted the veteran's pathologic 
processes consisted of widespread metastatic disease 
requiring bedrest and complete fixation of both shoulders.  
The diagnoses were ductal carcinoma of the left breast, post-
radical mastectomy with widespread metastases throughout the 
entire body; postoperative rotator cuff of the right shoulder 
and left shoulder, associated with metastatic disease.  The 
examiner expressed the opinion that the veteran required 
daily personal healthcare from a skilled provider without 
which the veteran would require hospitalization, a nursing 
home, or institutionalization.  

VA records show that in July 2008 the veteran's cancer had 
metastasized to his bones. 

Analysis

Aid and Attendance

The veteran maintains he needs regular aid and attendance 
because of his service-connected left and right shoulder 
disabilities.  

Under the provisions of 38 C.F.R. § 3.352(a), it has not been 
established by the evidence of record that due to the 
service-connected disabilities, namely, right and left 
shoulder disabilities and hypertension, the veteran is unable 
to dress or undress himself, or unable to keep himself 
ordinarily clean and presentable, or unable to feed himself 
through loss of coordination of the upper extremities, or 
unable to attend to the wants of nature, or is unable to 
protect himself from hazards or dangers incident to his daily 
environment to warrant regular aid and attendance.  

The record clearly shows that the veteran's primary health 
problem for which he does require regular aid and attendance 
is due to the metastatic cancer due to carcinoma of the left 
breast, which has also affected the shoulders.  The veteran's 
cancer is not a service-connected disability.  

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly compensation based on the need 
for aid and attendance, 
the benefit-of-the-doubt standard of proof does not apply. 38 
U.S.C.A. § 5107(b).

Housebound

The RO has rated the service-connected disabilities as 
follows of internal derangement of the right shoulder, 50 
percent disabling, torn rotator cuff and degenerative joint 
disease of the left shoulder, 30 percent disabling, and 
hypertension, 10 percent disabling. 

As the veteran does not have one service-connected disability 
rated 100 percent disabling, which is the threshold 
requirement for housebound benefits have not been met.

Accordingly, as the preponderance of the evidence is against 
the claim for special monthly compensation by reason of being 
housebound, the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).


ORDER

Special monthly compensation based on the need for regular 
aid and attendance or by reason of being housebound is 
denied.  


______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


